Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 1, 10, 14 are allowable based on the remark presented on 4/19/2022 and in view of the claim language.
None of the previously cited closest prior art(s) by Wilkins, Maor, either singularly or in combination would result in a proper rejection under 35 USC 102 or 103.
	All of the cited prior art of record above, whether singularly or in combination, fails to disclose the claim as a whole, specifically the feature limitations determining whether a common password is used … responsive to determining that the common password was used … disabling those user accounts for which the common password resulted in the failed login attempt to the number of different user accounts located on the target system, and disabling all other user accounts located on the target system having a same password as the common password that resulted in the failed login attempt to the number of different user accounts located on the target system.
	The remarks, made by Applicant, make clear why Wilkins and Maor do not disclose the limitations.  The term “common password” is a well known term in the art and specification and the terminology used do not teach away from the term and its well known meaning.  Most prudent password management systems do not allow the use of a common password to be used because of the risk involved.  Prior art systems also disable an account after a threshold number of attempts for that account is exceeded, not when a threshold for multiple accounts is exceeded.  Therefore, detecting the use of the common password and disabling user accounts that the common password was attempted and failed and disabling the accounts that have the same password as the common password is not found within the prior arts. 
	Additional search does not yield suitable references that reasonably, either singularly or in combination with previous cited references, would result in a proper rejection under 35 USC 102 or 103.
	Claims dependent on independent claims are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439